COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, McCullough and Senior Judge Bumgardner
UNPUBLISHED



              PILOT CORPORATION AND
               PILOT CORPORATION AND
               PILOT TRAVEL CENTER
                                                                                   MEMORANDUM OPINION*
              v.     Record No. 2162-13-4                                              PER CURIAM
                                                                                      MARCH 18, 2014
              RENICIA GREGORY


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               (Heather K. Bardot; Bancroft, McGavin, Horvath & Judkins, P.C.,
                               on brief), for appellants.

                               (Brenda C. Moses; The Moses Law Firm, PC, on brief), for appellee.


                     Pilot Corporation and Pilot Corporation and Pilot Travel Center (“employer”) appeal a

              decision of the Workers’ Compensation Commission (“the commission”) finding that Renicia

              Gregory (“claimant”) proved she sustained a compensable injury to her right shoulder and

              mid-back in an accident on August 30, 2012.1 Employer also maintains the commission erred in

              finding claimant proved her disability was related to a compensable injury by accident. We have

              reviewed the record and the commission’s opinion and find that this appeal is without merit.

              Accordingly, we affirm for the reasons stated by the commission in its final opinion. See

              Gregory v. Pilot Corp., JCN VA02000012201 (Oct. 10, 2013). We dispense with oral argument

              and summarily affirm because the facts and legal contentions are adequately presented in the



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                       Employer acknowledges it originally appealed the commission’s finding that claimant
              proved she sustained a compensable injury to her lower back as a result of the August 30, 2012
              accident, but has now abandoned that argument.
materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                    Affirmed.




                                           -2-